IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-11024
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PAUL EDGAR BOCKNITE,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 6:99-CR-11-6
                       --------------------
                          August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Court appointed counsel for Paul Edgar Bocknite has

requested leave to withdraw and filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).    Bocknite filed a

response to counsel’s brief.   Bocknite first argues that counsel

was ineffective.   As a general rule, this court declines to

review claims of ineffective assistance of counsel on direct

appeal, although we may do so in exceptional cases.    See United

States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987); United

States v. Gibson, 55 F.3d 173, 179 (5th Cir. 1995).    This is not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-11024
                                -2-

the exceptional case.   Accordingly, we decline to review the

issue of ineffective assistance in this direct appeal.   Bocknite

also argues that he should have received a greater downward

reduction, and he requests new appointed counsel to help him

press this issue.   We determined that this issue was frivolous in

our order addressing counsel’s first Anders brief.   Bocknite’s

request for new appointed counsel is thus DENIED.

    Our independent review of the record and brief shows that

there are no nonfrivolous issues for appeal.   Consequently,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5th Cir. R. 42.2.